188 S.E.2d 651 (1972)
14 N.C. App. 646
Myra Jean MABRY, By and Through her Guardian ad Litem, Lela H. Bowen
v.
Curtis Carl BOWEN.
No. 728SC302.
Court of Appeals of North Carolina.
May 24, 1972.
Turner & Harrison, by Fred W. Harrison, Kinston, for plaintiff appellant.
Whitaker, Jeffress & Morris, by Thomas H. Morris, Kinston, for defendant appellee.
GRAHAM, Judge.
It has long been the rule in North Carolina that an unemancipated minor child cannot maintain an action against his parent for personal injuries negligently inflicted. Watson v. Nichols, 270 N.C. 733, 155 S.E.2d 154; Small v. Morrison, 185 N.C. 577, 118 S.E. 12; Evans v. Evans, 12 N.C.App. 17, 182 S.E.2d 227, cert. den. 279 N.C. 394, 183 S.E.2d 242.
Plaintiff candidly concedes the existence of the rule and agrees that it extends to a stepparent standing in loco parentis, which is the case here. She argues, however, that the time has come for North *652 Carolina to join the growing list of states abandoning the parental immunity rule.
In answering a similar contention in the case of Evans v. Evans, supra, Judge Parker noted that it is for our Legislature or the Supreme Court to determine whether parental immunity in North Carolina should be abolished. Plaintiff's logic and arguments are persuasive. However, this Court does not have the authority to overrule decisions of the Supreme Court. Lehrer v. Edgecombe Manufacturing Co., 13 N.C.App. 412, 185 S.E.2d 727.
Affirmed.
MORRIS and VAUGHN, JJ., concur.